DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Status of Rejections
The rejection of claim(s) 1-13 and 23 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-13 and 23 are pending and under consideration for this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 10, “second end distal” should read “second end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (U.S. Patent No. 3,868,313) in view of Ishikawa et al. (U.S. 2014/0224670), hereinafter Ishikawa, Bingham (GB 2485887), and Staerzl et al. (U.S. Patent No. 7,025,013), hereinafter Staerzl.
Regarding claim 1, Gay teaches a system for corrosion protection (see e.g. Col. 1, lines 3-5), comprising a substrate to be protected from corrosion (see e.g. Fig. 1, steel sheet 10; Col. 7, lines 37-39), the substrate to connect as a cathode (see e.g. Col. 7, lines 57-59, the steel sheet and bus bar are connected to a D.C. electrical supply with the bus bar anodic, meaning the steel sheet is connected cathodically); an electrically isolating coating disposed on at least a portion of the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42); a blanket anode applied on at least a portion of the electrically isolating coating, wherein the blanket anode includes an electrically conductive layer (see e.g. Figs. 1-2, conductive paint coatings 14 and 18 and busbar 16; Col. 7, lines 41-49); and an electrically conductive connector having a first end and a second end opposite from the first end, the electrically conductive connector connected to the blanket anode at the first end and to an electron source via a wire at the second end (see e.g. Fig. 1, connector 30 connected at one end to bus bar 16 and connected to a DC electrical supply via supply cables; Col. 7, line 57-Col. 8, line 3). 
Gay does not teach the electrically conductive layer of the blanket anode comprising a first type of carbon fiber fabric, instead teaching it comprising a metallic busbar (see e.g. Col. 7, lines 43-47). Gay does however teach that graphite can be used as an anode in cathodic protection systems (see e.g. Col. 1, lines 21-26).
Ishikawa teaches an anode for corrosion protection (see e.g. Abstract), comprising a sheet electrode which connects the anode to an external power supply (see e.g. Fig. 1, conductive layer 11; Paragraph 0072, lines 4-7, and Paragraph 0074, lines 1-4). This sheet electrode is preferably formed from a carbon material, particularly a graphite sheet or carbon cloth or fabric sheet (see e.g. Paragraph 0081, lines 1-6), as it is light, flexible and low cost, in addition to providing the high corrosion resistance desired of the electrode (see e.g. Paragraph 0080 and Paragraph 0074, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar of Gay to instead comprise a carbon cloth or fiber sheet as taught by Ishikawa to provide high corrosion resistance, in addition to being lightweight, flexible and low cost.
Gay in view of Ishikawa does not explicitly teach the connector being non-metallic. Ishikawa does teach a metallic tape being used as a connector between the conductive layer of the anode and a wire connected to a power supply (see e.g. Paragraph 0168, lines 1-4, and Paragraph 0170, lines 1-6), as well as carbon being a conductive material that is light, flexible and cost effective as compared to metallic materials (see e.g. Ishikawa Paragraphs 0076 and 0080).
Bingham teaches an anode coating for cathodic protection (see e.g. Abstract) wherein a carbon fiber tape is embedded in one edge of the anode material for electrical connection (see e.g. Page 31, line 36-Page 32, line 1).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Gay in view of Ishikawa to comprise a carbon fiber tape embedded or applied on the edge of the anode as taught by Bingham as a known suitable connector for providing electrical connection to an anode for cathodic protection that also has the benefit of being light, flexible and cost effective compared to metallic materials, as taught by Ishikawa.
Gay in view of Ishikawa and Bingham does not teach the non-metallic electrically conductive connector further including a capillary action prevention portion at the second end to address a capillary action of the non-metallic electrically conductive connector to prevent the corrosion of the wire, wherein the capillary action prevention portion comprises one or more of (i) a tightly folded portion of the non-metallic electrically conductive connector with a coating applied wet on the tightly folded portion and allowed to dry over the tightly folded portion to prevent the capillary action through the coated, tightly folded portion to the wire and (ii) a graphite rod between the non-metallic electrically conductive connector and the wire to prevent the capillary action through the graphite rod to the wire. 
Staerzl teaches a system for protection of a surface by application of a current to a multi-layer conductive coating provided on the surface (see e.g. Abstract), wherein a connector establishes electrical communication between a current distribution layer of the coating and power source via a wire (see e.g. Figs. 5-6, conductor 60 in electrical and physical contact with current distribution layers 50 and 52 and connected to a source of electrical power via wires 71 and 72; Col. 7, lines 43-63), and the connector may be held tightly folded over the wire with a crimp in order to assure adequate electrical connection between the connector and a source of electrical power (see e.g. Figs. 10-12, mesh 140 as electrical conductor 60 folded and crimped around wire 71; Col. 10, lines 10-17 and 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Ishikawa and Bingham to comprise the connected tape tightly folded over the wire as taught by Staerzl to provide sufficient electrical contact.
Gay in view of Ishikawa Bingham and Staerzl, as combined above, does not explicitly teach a coating applied to this tightly folded portion of the non-metallic electrically conductive connector.
Ishikawa further teaches the connection points between the connector tape and conducting wire being sealed with a fluorocarbon resin and epoxy bonding agent (see e.g. Ishikawa Paragraph 0176, lines 6-10), which are materials that prevent soiling and intrusion of water to underlying layers (see e.g. Ishikawa Paragraph 0133, lines 1-5, Paragraph 0131, lines 3-6, and Paragraphs 0037 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Ishikawa, Bingham and Staerzl to comprise the sealing coating of Ishikawa applied over the tightly folded connection points between the connector and the conducting wire to prevent soiling and intrusion of water to these connection points.
Though none of Gay, Ishikawa, Bingham and Staerzl explicitly mention “capillary action”, the references in combination teach all the structural elements of the claimed capillary action prevention portion, as stated above. Ishikawa in particular teaches the sealing material of fluorocarbon resins and epoxy adhesives being the same material as a protective layer, which blocks intrusion of water and prevents soiling of underlying layers (see e.g. Ishikawa Paragraph 0133, lines 1-5, Paragraph 0131, lines 3-6, and Paragraphs 0037 and 0050). The structure of Gay in view of Ishikawa, Bingham and Staerzl would therefore be capable of preventing water infiltration from capillary action which may occur with the carbon fiber tape as the non-metallic electrically conductive connector (see e.g. Bingham Page 31, line 36-Page 32, line 1).
Regarding claim 3, Gay in view of Ishikawa, Bingham and Staerzl teaches a topcoat disposed over a portion of the blanket anode (see e.g. Gay Col. 4, lines 30-32).
Regarding claim 4, Gay in view of Ishikawa, Bingham and Staerzl teaches the non-metallic electrically conductive connector further comprising the first type of carbon fiber fabric (see e.g. Bingham Page 31, line 36-Page 32, line 1, carbon fiber tape as electrical connector; see e.g. Ishikawa Paragraph 0081, lines 1-6, carbon conducting layer comprising a carbon fabric sheet), wherein the electrically conductive layer is embedded in the blanket anode (see e.g. Gay Fig. 2, the connecting electrode 16 is embedded between conductive paint layers 14 and 18; Col. 7, lines 43-48).
Regarding claim 5, Gay in view of Ishikawa, Bingham and Staerzl does not explicitly teach a second electrically isolating coating and a second blanket anodes on a side of the substrate opposite the electrically isolating coating and the blanket anode. Gay does however teach a permanent impressed current electrode being applied to all parts of the steel surface that are subjected to corrosive influences (see e.g. Gay Col. 1, lines 61-67).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Ishikawa, Bingham and Staerzl including the isolating coating and blanket anode to be applied on opposite sides of the substrate when opposite surfaces of the substrate are subjected to corrosive influences.
Regarding claim 9, Gay teaches a kit for providing corrosion protection to a substrate (see e.g. Fig. 1, steel sheet 10; Col. 7, lines 37-39), comprising an electrically isolating coating configured to be applied on at least a portion of the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42), and a blanket anode (see e.g. Figs. 1-2, conductive paint coatings 14 and 18 and busbar 16; Col. 7, lines 41-49) configured to be applied onto at least a portion of the electrically isolating coating disposed on the substrate (see e.g. Fig. 1, first coating 12; Col. 7, lines 41-42), wherein the substrate is to connect to an electron source as a cathode (see e.g. Col. 7, lines 57-59, the steel sheet and bus bar are connected to a D.C. electrical supply with the bus bar anodic, meaning the steel sheet is connected cathodically); and wherein the blanket anode includes an electrically conductive layer (see e.g. Figs. 1-2, electrically conducting busbar 16; Col. 7, lines 43-47); and an electrically conductive connector having a first end and a second end opposite form the first end, the electrically conductive connector to connect to the blanket anode at the first end and to the electron source via a wire at the second end (see e.g. Fig. 1, connector 30 connected at one end to bus bar 16 and connected to a DC electrical supply via supply cables; Col. 7, line 57-Col. 8, line 3).
Gay does not teach the electrically conductive layer of the blanket anode comprising a first type of carbon fiber fabric, instead teaching it comprising a metallic busbar (see e.g. Col. 7, lines 43-47). Gay does however teach that graphite can be used as an anode in cathodic protection systems (see e.g. Col. 1, lines 21-26).
Ishikawa teaches an anode for corrosion protection (see e.g. Abstract), comprising a sheet electrode which connects the anode to an external power supply (see e.g. Fig. 1, conductive layer 11; Paragraph 0072, lines 4-7, and Paragraph 0074, lines 1-4). This sheet electrode is preferably formed from a carbon material, particularly a graphite sheet or carbon cloth or fabric sheet (see e.g. Paragraph 0081, lines 1-6), as it is light, flexible and low cost, in addition to providing the high corrosion resistance desired of the electrode (see e.g. Paragraph 0080 and Paragraph 0074, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the busbar of Gay to instead comprise a carbon cloth or fiber sheet as taught by Ishikawa to provide high corrosion resistance, in addition to being lightweight, flexible and low cost.
Gay in view of Ishikawa does not explicitly teach the connector being non-metallic. Ishikawa does teach a metallic tape being used as a connector between the conductive layer of the anode and a wire connected to a power supply (see e.g. Paragraph 0168, lines 1-4, and Paragraph 0170, lines 1-6), as well as carbon being a conductive material that is light, flexible and cost effective as compared to metallic materials (see e.g. Ishikawa Paragraphs 0076 and 0080).
Bingham teaches an anode coating for cathodic protection (see e.g. Abstract) wherein a carbon fiber tape is embedded in one edge of the anode material for electrical connection (see e.g. Page 31, line 36-Page 32, line 1).
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Gay in view of Ishikawa to comprise a carbon fiber tape embedded or applied on the edge of the anode as taught by Bingham as a known suitable connector for providing electrical connection to an anode for cathodic protection that also has the benefit of being light, flexible and cost effective compared to metallic materials, as taught by Ishikawa.
Gay in view of Ishikawa and Bingham does not teach the non-metallic electrically conductive connector further including a capillary action prevention portion at the second end configured to address a capillary action of the non-metallic electrically conductive connector to prevent the corrosion of the wire, wherein the capillary action prevention portion comprises one or more of (i) a tightly folded portion of the non-metallic electrically conductive connector with a coating applied wet onto the tightly folded portion and allowed to dry over the tightly folded portion to prevent the capillary action through the coated, tightly folded portion to the wire and (ii) a graphite rod between the non-metallic electrically conductive connector and the wire to prevent the capillary action through the graphite rod to the wire. 
Staerzl teaches a system for protection of a surface by application of a current to a multi-layer conductive coating provided on the surface (see e.g. Abstract), wherein a connector establishes electrical communication between a current distribution layer of the coating and power source via a wire (see e.g. Figs. 5-6, conductor 60 in electrical and physical contact with current distribution layers 50 and 52 and connected to a source of electrical power via wires 71 and 72; Col. 7, lines 43-63), and the connector may be held tightly folded over the wire with a crimp in order to assure adequate electrical connection between the connector and a source of electrical power (see e.g. Figs. 10-12, mesh 140 as electrical conductor 60 folded and crimped around wire 71; Col. 10, lines 10-17 and 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Ishikawa and Bingham to comprise the connected tape tightly folded over the wire as taught by Staerzl to provide sufficient electrical contact.
Gay in view of Ishikawa Bingham and Staerzl, as combined above, does not explicitly teach a coating applied to this tightly folded portion of the non-metallic electrically conductive connector.
Ishikawa further teaches the connection points between the connector tape and conducting wire being sealed with a fluorocarbon resin and epoxy bonding agent (see e.g. Ishikawa Paragraph 0176, lines 6-10), which are materials that prevent soiling and intrusion of water to underlying layers (see e.g. Ishikawa Paragraph 0133, lines 1-5, Paragraph 0131, lines 3-6, and Paragraphs 0037 and 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gay in view of Ishikawa, Bingham and Staerzl to comprise the sealing coating of Ishikawa applied over the tightly folded connection points between the connector and the conducting wire to prevent soiling and intrusion of water to these connection points.
Though none of Gay, Ishikawa, Bingham and Staerzl explicitly mention “capillary action”, the references in combination teach all the structural elements of the claimed capillary action prevention portion, as stated above. Ishikawa in particular teaches the sealing material of fluorocarbon resins and epoxy adhesives being the same material as a protective layer, which blocks intrusion of water and prevents soiling of underlying layers (see e.g. Ishikawa Paragraph 0133, lines 1-5, Paragraph 0131, lines 3-6, and Paragraphs 0037 and 0050). The structure of Gay in view of Ishikawa, Bingham and Staerzl would therefore be capable of preventing water infiltration from capillary action which may occur with the carbon fiber tape as the non-metallic electrically conductive connector (see e.g. Bingham Page 31, line 36-Page 32, line 1).
Regarding claim 10, Gay in view of Ishikawa, Bingham and Staerzl teaches the blanket anode comprising a coating material having one or more conductive fillers in binding layers (“elemental carbon” in the conductive paint layers; see e.g. Gay Col. 3, lines 1-5), and the carbon fiber fabric in a core layer, wherein the carbon fiber fabric is a conductive element (see e.g. Gay Figs. 1-2, conductive busbar 16 between conductive paint coatings 14 and 18, Col. 7, lines 41-49; the busbar modified to be a carbon or graphite fabric sheet or cloth, see e.g. Ishikawa Paragraph 0081, lines 1-6). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa, Bingham and Staerzl, as applied to claim 1 above, and further in view of Nayak et al. (U.S. Patent No. 4,473,450), hereinafter Nayak.
Regarding claim 2, Gay in view of Ishikawa, Bingham and Staerzl teaches all the elements of the system of claim 1 as stated above. Gay in view of Ishikawa, Bingham and Staerzl further teaches the electrically conductive layer including an electrically conductive filler (“elemental carbon”, see e.g. Gay Col. 3, lines 1-5). Gay in view of Ishikawa, Bingham and Staerzl does not teach the electrically conductive layer including a second type of carbon fiber fabric. Gay does however teach a fabric being embedded in part of the conductive coating (see e.g. Gay Col. 7, lines 48-49).
Nayak teaches an electrode for impressed current corrosion protection (see e.g. Abstract), comprising a core conductor connected to a power supply (see e.g. col. 2, lines 54-57) and surrounded by a conductive polymer (see e.g. Col. 3, lines 33-39 and 56-60), and an outer component of carbon or graphite fibers which may be woven into a fabric are embedded in the conductive polymer (see e.g. Col. 4, lines 12-16 and 32-40). This outer element allows damaging electrochemical reaction products to escape more easily by being generated on the protruding portions of the fibers (see e.g. Col. 4, lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric in the outer conductive coating of Gay in view of Ishikawa, Bingham and Staerzl to comprise the conductive carbon fiber fabric taught by Nayak in order to allow damaging reaction products to escape more easily. 
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa, Bingham and Staerzl, as applied to claim 1, further in view of Sica et al. (U.S. 2006/0054072), hereinafter Sica.
Regarding claim 6, Gay in view of Ishikawa, Bingham and Staerzl teaches all the elements of the system of claim 1 as stated above. Gay in view of Ishikawa, Bingham and Staerzl further teaches the electron source comprising a power supply (“D.C. electrical supply”, see e.g. Gay Col. 7, line 57). 
Gay in view of Ishikawa, Bingham and Staerzl does not explicitly teach the electron source comprising a microcontroller, the microcontroller to provide and monitor electron flow between the substrate and the blanket anode, but does teach that monitoring and control are the same as for “normal cathodic protection systems” (see e.g. Gay Col. 4, lines 27-29).
Sica teaches a control system for a corrosion protection system (see e.g. Abstract), comprising a microcontroller including a control box which provides and monitors electron flow between an anode and metal parts of a vessel to be protected (see e.g. Paragraph 0010 and Paragraph 0022). This controller is responsive to current changes in the environment and allows the desired voltage difference between the anode and the protected metal to be maintained throughout the operation of the corrosion protection device (see e.g. Paragraph 0010, lines 8-16, and Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrosion protection system taught by Gay in view of Ishikawa, Bingham and Staerzl to comprise the control system taught by Sica as a suitable means of monitoring and control that is additionally responsive to the environment to maintain the desired voltage difference throughout operation of the system.
Regarding claim 7, Gay in view of Ishikawa, Bingham, Staerzl and Sica teaches the electron source further comprising an indicator and the microcontroller being configured to output status information via the indicator based on the electron flow (via an indicating LED on a display, see e.g. Sica Paragraph 0011 and Paragraph 0032, lines 5-11).
Regarding claim 8, Gay in view of Ishikawa, Bingham, Staerzl and Sica teaches the microcontroller being programmable for different electron flows and status information (see e.g. Sica Paragraph 0036, lines 1-2).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa, Bingham and Staerzl as applied to claim 9 above, and further in view of Sica.
Regarding claim 11, Gay in view of Ishikawa, Bingham and Staerzl teaches all the elements of the system of claim 9 as stated above. Gay in view of Ishikawa, Bingham and Staerzl further teaches the electron source comprising a power supply (“D.C. electrical supply”, see e.g. Gay Col. 7, line 57). 
Gay in view of Ishikawa, Bingham and Staerzl does not explicitly teach the electron source comprising a microcontroller, the microcontroller to provide and monitor electron flow between the substrate and the blanket anode, but does teach that monitoring and control are the same as for “normal cathodic protection systems” (see e.g. Gay Col. 4, lines 27-29).
Sica teaches a control system for a corrosion protection system (see e.g. Abstract), comprising a microcontroller including a control box which provides and monitors electron flow between an anode and metal parts of a vessel to be protected (see e.g. Paragraph 0010 and Paragraph 0022). This controller is responsive to current changes in the environment and allows the desired voltage difference between the anode and the protected metal to be maintained throughout the operation of the corrosion protection device (see e.g. Paragraph 0010, lines 8-16, and Paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrosion protection system taught by Gay in view of Ishikawa, Bingham and Staerzl to comprise the control system taught by Sica as a suitable means of monitoring and control that is additionally responsive to the environment to maintain the desired voltage difference throughout operation of the system.
Regarding claim 12, Gay in view of Ishikawa, Bingham, Staerzl and Sica teaches the electron source further comprising an indicator and the microcontroller being configured to output status information via the indicator based on the electron flow (via an indicating LED on a display, see e.g. Sica Paragraph 0011 and Paragraph 0032, lines 5-11).
Regarding claim 13, Gay in view of Ishikawa, Bingham, Staerzl and Sica teaches the microcontroller being programmable for different electron flows and status information (see e.g. Sica Paragraph 0036, lines 1-2).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay in view of Ishikawa, Bingham and Staerzl, as applied to claim 1 above, further in view of Petrocokino (U.S. Patent No. 3,001,919) and Kozawa et al. (U.S. Patent No. 4,224,384), hereinafter Kozawa.
Regarding claim 23, Gay in view of Ishikawa, Bingham and Staerzl teaches all the elements of the system of claim 1 as stated above. Gay in view of Ishikawa, Bingham and Staerzl does not teach a hydrogen absorbent material and/or mixture being applied to the electrically isolating coating. Gay does however teach the corrosion protection system being used in underwater environments (see e.g. Gay Col. 2, lines 13-14).
Petrocokino relates to corrosion protection of immersed metallic structures (see e.g. Col. 1, lines 9-12) and teaches that corrosion protection to immersed structures results in evolution of nascent hydrogen which can form blisters, build up pressure and ultimately destroy the coating if it is compact and nonporous (see e.g. Col. 2, lines 34-37 and 40-47, and Col. 2, line 68-Col. 3, line 3). 
Kozawa teaches a hydrogen gas absorbing “shaped article” comprising silver catalyzed manganese dioxide which can be used in an electrochemical cell to absorb evolved hydrogen and prevent excessive buildup of gas pressure and rupture of the cell (see e.g. Col. 1, lines 5-16). This shaped article is porous enough to allow hydrogen gas to penetrate it (see e.g. Col. 2, lines 43-45), and is made with a binder such as polyethylene and epoxy resins (see e.g. Col. 2, lines 39-43 and 46-48) as well as conductive additive such as graphite (see e.g. Col. 2, lines 49-54), which are also the main components of the conductive paint coating taught by Gay (see Gay Col. 3, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive paint coating applied to the isolating coating taught by Gay in view of Ishikawa, Bingham and Staerzl to include the hydrogen absorbent materials taught by Kozawa, particularly when used in underwater environments, in order to prevent hydrogen buildup which can result in blistering and destruction of the coating as taught by Petrocokino.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 07/28/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 103 over Gay in view of Nayak, Ishikawa, Dimond and Schutt, particularly regarding the non-metallic electrode being a connector connected at first and second ends, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gay, Ishikawa, Bingham and Staerzl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795